Citation Nr: 1522105	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

An April 2015 letter from the Veteran appears to raise the issues of service connection for chronic obstructive pulmonary disease, dyspnea, and entitlement to an increased rating for coronary artery disease.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the July 2008 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while February 2010, March 2010, July 2010, and December 2014 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA examinations in April 2008 and November 2014.  The examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the impact of his PTSD.  Therefore, the examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The July 2008 rating decision that is on appeal granted the Veteran's claim of entitlement to service connection for PTSD, evaluated as 50 percent disabling, effective November 15, 2007.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board resolves any reasonable doubt in the Veteran's favor and concludes the Veteran is entitled to a higher 70 percent rating throughout the appeal period, since the record reflects that he has experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411.  

The record reflects the Veteran's PTSD has caused him deficiencies in employment.  In his January 2009 notice of disagreement (NOD), he reported that since discharge he had been self-employed on at least three separate occasions, but never for more than three years at a time.  He quit many jobs even though he knew he needed the money, because he thought others were conspiring against him or unloading their problems on him.  He had been fired twice, once because he got into an altercation with his boss.  In his July 2009 VA Form 9, Substantive Appeal, he reported that when he was working he often had heated arguments with customers or supervisors, which often resulted in his termination.  In a January 2009 statement, the Veteran's spouse, C.A., reported that the Veteran would often have trouble finding work or keeping a job.  In a June 2009 statement, the Veteran's son, B.A., reported that while he was growing up they would sometimes move twice in one year because the Veteran kept changing jobs.  

Also, the Veteran has experienced deficiencies in mood and judgment.  The Veteran experiences frequent impaired impulse control and anger and difficulty adapting to stressful circumstances.  A March 2008 report from private psychologist C.P.B. indicates that the Veteran experienced outbursts of anger.  On April 2008 VA examination, the Veteran reported being easily angered and that his family sometimes found him scary.  A July 2009 letter from the Veteran's son, B.A., reports that the Veteran often made mean statements to B.A. and his mother and that he would get very angry at things that were not important.  As an example, B.A. indicated that if he and his mother jokingly criticized the Veteran, he would react by breaking something.  B.A. also stated that he would not walk behind the Veteran because he would become startled and B.A. was worried that the Veteran might hit him.  In a September 2009 SSA Function Report, the Veteran reported that he got angry at small matters.  A July 2013 VA treatment record reflects that the Veteran reported being arrested for assault, resisting arrests, and going to jail for striking a policeman.  On November 2014 VA examination, the examiner found that the Veteran had difficulty adapting to stressful circumstances.  

On April 2008 VA examination, the Veteran reported feeling depressed and hopeless and did not think he would undergo any improvement in his emotional functioning.  In his June 2009 statement, the Veteran's son reported that the Veteran had recently experienced a lapse in judgment when he sold his Marine Corps medals because he needed gas money.  B.A. reported shock that he had done that, since he was always so proud of the medals and B.A. had wanted to have them someday as a remembrance.  The Veteran's spouse told B.A. that the Veteran did things like that when he was desperate.  A January 2012 VA treatment record shows that the Veteran felt helpless because of having one crisis after another.  The examiner found that he had a restricted affect, a down and depressed mood, and impaired judgment.  On November 2014 VA examination, the examiner noted he had a depressed mood, anxiety, disturbances of motivation and mood, and impaired judgment.  

Additionally, the evidence reflects that the Veteran has experienced deficiencies in thinking.  Specifically, he has experienced suicidal ideation.  On October 2008 VA examination he indicated that he sometimes faced desperate moments that caused him to have suicidal thoughts.  In his January 2009 NOD, he reported having at least weekly thoughts of suicide.  On November 2014 VA examination, he reported that he had suicidal ideation and had a partial suicide plan, but he had made no attempts at suicide and had control over his thoughts of suicide.  In her January 2009 statement, the Veteran's spouse reported that the Veteran would become obsessed with thoughts of suicide and dying and saw death as a way out.  She reported never knowing what he might do during those times. 

The evidence also shows deficiencies in family and social relations.  Although the Veteran maintains relationships with his wife and children, he does not have any close friends and has distanced himself from past friendships.  In his January 2009 NOD, he reported that he and his wife had been in counseling many times because of his difficulties sustaining their relationship.  At that time he had one friend, but did not want to have anymore, because he did not want to socialize or meet other people.  He indicated that he did not trust anyone outside of his family and his one friend.  In a September 2009 SSA function report, the Veteran reported that he had trouble getting along with others and preferred to be alone.  In a January 2009 statement, the Veteran's spouse, C.A., reported that they had not gone on any family vacations because the Veteran would not leave home.  She reported that when the Veteran was employed he chose to work weekends and evening shifts so it was impossible for them to make any social plans.  She indicated that they had few friends.

The Board concludes that this evidence reflects the Veteran's PTSD has caused him to have deficiencies in most areas, including work, family and social relations, judgment, thinking, and mood, throughout the appeal period.  Therefore, a higher 70 percent rating is warranted.  However, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate an even higher 100 percent rating.  Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.

Regarding occupational impairment, on April 2008 VA examination, the Veteran reported that he was employed by Sears Home Improvement and owned his own company selling cabins and yurts.  The examiner noted that his symptoms had been under control enough for him to maintain employment and run two companies on his own.  In his January 2009 NOD, he reported that he had stopped working at Sears over a year previously and no longer had his cabin and yurt business because of conflicts with his partner.  At that time, he was working on an hourly basis for a local water heater installation company.  On November 2014 VA examination, the Veteran reported that he stopped working because of lung cancer around 2008.  He was currently doing some part-time telephone sales jobs.  Although this evidence, and the evidence discussed above, reflects the Veteran experiences deficiencies in work, it does not reflect total occupational impairment.

Regarding social impairment, as explained above, the Veteran has maintained close relationships with his wife and children, and has had at least one non-family friend during the appeal period.  Although the evidence reflects that it has been difficult for the Veteran to maintain these relationships, the evidence also shows that he has made efforts to maintain them.  For example, he reported in his January 2009 NOD that he had sought counseling with his wife.  Therefore, the evidence does not more nearly approximate total social impairment. 

Further, the evidence has not revealed symptoms that cause total occupational and social impairment.  For example, there has been no evidence of gross impairment in through process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See, e.g., April 2008 and November 2014 VA examination reports; April 2009, August 2011, and August 2013 VA treatment records.  Other symptoms, including chronic sleep impairment, depression, and impairment in judgment, have not been shown to cause total occupational and social impairment.  See, e.g., April 2008 and November 2014 VA examination reports.

Although the record reflects the Veteran experiences suicidal ideation, the evidence does not reflect that he is a persistent danger of hurting himself or others.  In his January 2009 NOD, he reported that his main motivation for not attempting suicide was his desire to take care of his wife and children.  A January 2012 VA treatment record reflects that while suicide had crossed his mind, he had no intention of harming himself.  A July 2013 VA treatment record reflects the treatment provider concluded he posed a low to no risk for self-harm and no risk to others.  On November 2014 VA examination, he reported that he had not made any suicide attempts and had control over his thoughts of suicide.  Although the evidence reflects the Veteran has gotten into altercations with others over the years, the evidence does not reflect that he is a persistent danger of hurting others.  There is no evidence that he has experienced homicidal ideation or thoughts of hurting other people.

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 45 to 65.  GAF scores in this range are consistent with moderate to serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating, rather than a 100 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms, particularly his problems with anger, poor judgment, impaired impulse control, depression, sleep impairment, suicidal ideation, and considerable difficulty establishing and maintaining relationships have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's PTSD primarily involves symptoms of anger, poor judgment, impaired impulse control, depression, sleep impairment, and suicidal ideation, and considerable difficulty establishing and maintaining relationships. Diagnostic Code 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In short, there is no indication in the record that the average industrial impairment from PTSD would be in excess of that contemplated by the rating provided by Diagnostic Code 9411.  The Veteran's disability picture is not shown to be exceptional or unusual. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 70 percent rating throughout the appeal period based on its application; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 100 percent rating for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial 70 percent (but no higher) rating for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


